PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Zehnder et al. 
Application No. 17/077,409
Filed: 22 Oct 2020
For: METHOD AND MANUFACTURING PLANT FOR PRODUCING A PRODUCT

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed May 4, 2022, to accept a certified copy of a foreign application.  This is also a decision on the Petition under 37 CFR 1.182 for Expedited Review, filed July 1, 2022.

As the $420.00 fee was received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is also GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Austrian Patent Application No. A50916/2019 on February 3, 2022.  As such, all of above listed requirements have been fulfilled.

With regards to item (3), a petition fee of $420.00 was submitted towards payment of the requisite $220.00 fee set forth in 37 CFR 1.17(g).  Accordingly, the excess $200.00 may be refunded.  Since there is no authorization to refund the money back to the Credit Card used for payment, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

Since the issue fee was received on June 27, 2022, if the priority information associated with this petition is not listed on the patent, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323 (along with the required $160 fee and a copy of this decision).

This application is being referred to the Office of Data Management (ODM) for processing into a patent.



Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  Any questions concerning the status of the application may be directed to ODM at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET